Exhibit 10.4

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

This Third Amendment to Employment Agreement (this “Amendment”) is entered into
as of May 1, 2014, by and among Amedisys, Inc., a Delaware corporation (the
“Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
(“Holding”), and Ronald A. LaBorde, a person of the age of majority
(“Executive”).

WHEREAS, the Company, Holding and Executive are parties to that certain
Employment Agreement dated as of November 1, 2011, as amended by the First
Amendment thereto dated December 29, 2011, and as further amended by the Second
Amendment thereto dated December 19, 2012 (as amended, the “Original
Agreement”); and

WHEREAS, the Company, Holding and Executive specifically desire to amend the
Original Agreement as specifically set forth herein.

NOW, THEREFORE, in consideration of the premises, as well as other mutual
promises and covenants contained in this Amendment, the parties hereto agree as
follows:

 

  1. Incorporation by Reference. The above recitations are incorporated herein
by reference.

 

  2. Capitalized Terms. Capitalized terms used but undefined herein shall have
the meanings assigned to them in the Original Agreement.

 

  3. Amendment to Section 30 of Original Agreement. Effective as of May 1, 2014,
Section 30 of the Original Agreement is hereby amended and restated in its
entirety, as follows:

Section 30. Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code (to the extent applicable) and, to the extent it would
not adversely impact the Company, the Company agrees to interpret, apply and
administer this Agreement in accordance with such intention and in the least
restrictive manner necessary to comply with such requirements (to the extent
applicable) and without resulting in any diminution in the value of payments or
benefits to Executive or Executive incurring any tax under Section 409A of the
Code. If an amount is to be paid under this Agreement in two or more
installments, each installment shall be treated as a separate payment for
purposes of Section 409A of the Code.

 

  4. Effect of this Amendment. Except as specifically stated herein, the
execution and delivery of this Amendment shall in no way affect the respective
obligations of the parties under the Original Agreement, all of which shall
continue in full force and effect.

 

  5. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

1



--------------------------------------------------------------------------------

  6. Counterparts. This Amendment may be executed in two or more counterparts.

 

  7. Captions. The captions contained in this Amendment are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Amendment.

IN WITNESS WHEREOF, the parties have signed and executed this Amendment as of
the day and year first written hereinabove.

 

AMEDISYS, INC. By:  

/s/ Dale E. Redman

  Dale E. Redman   Interim Chief Financial Officer   (Pursuant to authority
granted to him by the Compensation Committee of the Amedisys, Inc. Board of
Directors) AMEDISYS HOLDING, L.L.C. By:   Amedisys, Inc., Member-Manager By:  

/s/ Dale E. Redman

  Dale E. Redman   Interim Chief Financial Officer   (Pursuant to authority
granted to him by the Compensation Committee of the Amedisys, Inc. Board of
Directors) EXECUTIVE

/s/ Ronald A. LaBorde

Ronald A. LaBorde

 

2